--------------------------------------------------------------------------------

Exhibit 10.53
  
Execution Copy 
 
TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT is made as of February 25, 2008 (the “Termination
Effective Date”)
 
B E T W E E N:
       
ASAHI KASEI KURARAY MEDICAL CO., LTD., a corporation organized and existing
under the laws of Japan
 
 
 
(“Asahi”)
 
 
 
- and -
       OCCULOGIX, INC., a corporation incorporated under the laws of the State
of Delaware        (“OccuLogix”)

 
WHEREAS, on October 20, 2006, Asahi Kasei Medical Co., Ltd. (now Asahi) and
OccuLogix entered into the 2006 Distributorship Agreement pursuant to which
OccuLogix was, upon certain conditions, appointed Asahi’s exclusive distributor
in certain jurisdictions, and Asahi’s non-exclusive distributor in Italy, of the
Rheofilter filter and the Plasmoflo filter and pursuant to which OccuLogix had
certain minimum purchase and other obligations (the “2006 Distribution
Agreement”);
 
AND WHEREAS, on November 1, 2007, OccuLogix announced an indefinite suspension
of its RHEO System clinical development program due to OccuLogix’s difficult
financial position, thus making it difficult for OccuLogix to fulfill its
obligations under the 2006 Distribution Agreement;
 
AND WHEREAS, a lifting of such suspension will not be feasible in the near term
for reason of OccuLogix’s continuing difficult financial position;  
 
AND WHEREAS, following good faith discussions between the parties hereto, they
mutually agree that it would be in their respective best interests to terminate
the 2006 Distribution Agreement;
 
NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Asahi and OccuLogix hereby agree as follows:
 
1.
On and as of the Termination Effective Date, the 2006 Distribution Agreement
hereby shall be terminated and rendered null and void notwithstanding Article
18.2 thereof, save and except for Articles 7.8, 15, 20, 21, 22, 23 and 24
thereof (the “Surviving Provisions”), all of which shall survive the termination
of the 2006 Distribution Agreement.

 

--------------------------------------------------------------------------------


 
2. 
Each of the parties hereto hereby acknowledges and agrees that the other party
hereto owes it no further obligations, liabilities or duties whatsoever pursuant
to, arising from or in connection with, or otherwise relating to, the 2006
Distribution Agreement, whether of a financial nature or otherwise, save and
except for any obligations, liabilities or duties pursuant to, arising from or
in connection with, or otherwise relating to, any of the Surviving Provisions.

 
3. 
Each of the parties hereto, on behalf of itself, its successors and assigns and
any party claiming through it, hereby releases completely and forever discharges
the other party hereto and its affiliates and subsidiaries, and their respective
officers, directors, shareholders, agents, employees, servants, representatives,
successors and assigns, from any and all claims, demands, obligations and causes
of action, of any nature whatsoever, arising under any jurisdiction’s laws,
whether known or unknown, which the releasing party ever had, now has or might
have in the future as a result of, pursuant to, arising from or in connection
with, or otherwise relating to, the 2006 Distribution Agreement or any of the
transactions and dealings engaged in or consummated thereunder or pursuant
thereto, or otherwise relating thereto, save and except for such claims,
demands, obligations and causes of action relating to any of the Surviving
Provisions.

 
4.
Each of the parties hereto hereby represents and warrants to the other party
that:

 

 
(a) 
it has the corporate power and capacity to enter into, and perform its
obligations under, this Termination Agreement; and

 

 
(b)
 it has taken all necessary action on its part to authorize the execution and
delivery by it of this Termination Agreement and the performance of its
obligations hereunder.

 
5.
Each of the parties hereto hereby agrees to do, execute, acknowledge and
deliver, or to cause to be done, executed, acknowledged and delivered, all such
further acts, documents and instruments as may be reasonably necessary to
accomplish the intent of this Termination Agreement.

 
6.
This Termination Agreement may be signed in separate counterparts (and
communicated by facsimile or e-mail transmission), and each such counterpart
will constitute an original document, and such counterparts, taken together,
will constitute one and the same instrument.

 
7. 
This Termination Agreement shall be governed by the substantive and procedural
laws of Japan.  All disputes, controversies or differences which may arise
between the parties, out of or in relation to or in connection with this
Termination Agreement, or for the breach hereof, shall be settled by mutual
consultation between the parties hereto in good faith as promptly as possible
but, failing an amicable settlement, shall be finally settled by arbitration to
be held in Tokyo, Japan under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce, by which each party hereto agrees to be
bound.

 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.
 



 
ASAHI KASEI KURARAY MEDICAL CO., LTD.
         
By: 
/s/ Yasuyuki Yoshida
   
Name: 
Yasuyuki Yoshida
   
Title:
President
                         
OCCULOGIX, INC.
     
By:
/s/ Thomas P. Reeves
   
Name: 
Thomas P. Reeves
   
Title:
President and Chief Operating Officer

 
 
-3-

--------------------------------------------------------------------------------